Filed 9/22/20 In re D.G. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN RE D.G., A Person Coming                                    2d Juv. No. B298683
 Under the Juvenile Court Law.                                (Super. Ct. No. PJ52828)
                                                                (Los Angeles County)
  _____________________________

 THE PEOPLE OF THE STATE
 OF CALIFORNIA,

      Plaintiff and Respondent,

 v.

 D.G.,

      Defendant and Appellant.



      D.G. was charged in a juvenile wardship petition with
committing a battery on school property (Pen. Code, § 243.2,
subd. (a); Welf. & Inst. Code1 § 602). Prior to adjudication, the

       All undesignated statutory references are to the Welfare
         1

and Institutions Code.
juvenile court issued a temporary restraining order against D.G.
as to the alleged victim of the battery pursuant to section 213.5
and rule 5.630 of the California Rules of Court. Following a
noticed hearing, the court issued a three-year restraining order
against D.G. as to the alleged victim. D.G. appeals from both
orders, contending that neither order was supported by
substantial evidence. We dismiss the appeal from the temporary
restraining order as moot, and affirm the three-year restraining
order.
             FACTS AND PROCEDURAL HISTORY
       On February 13, 2018, D.G., who was then 12 years old,
was charged in a wardship petition with public intoxication
(Penal Code, § 647, subd. (f)). On March 15, 2018, the petition
was sustained. D.G. was ordered a ward of the juvenile court and
placed home on probation with her grandmother.
       On May 7, 2019, while the prior wardship order was still in
effect, D.G. was charged in a non-detained section 602 petition
with committing a battery on school property against M.A. Due
to her probationary status, D.G. was deemed ineligible for
deferred entry of judgment.
       At the May 21, 2019 citation hearing, the court granted the
prosecutor’s request for a temporary restraining order in favor of
13-year-old M.A. pursuant to section 213.5 and rule 5.630. The
temporary restraining order, as set forth on form JV-250,
required D.G. to “[s]tay 100 yards from victim. Do not attempt or
actually prevent or dissuade any victim or witness from
attending a hearing or testifying. Must have no personal,
electronic, telephonic, or written contact with victim or his/her
family. Must have no contact with victim through any third
party, except attorney of record.”




                                2
       After a hearing on the prosecutor’s request for a restraining
order was set for June 7, 2019, defense counsel stated his
objection to the temporary restraining order on the ground
“[t]here is no proper showing by the People to warrant [the]
order.” The court overruled the objection.
       On May 24, 2019, D.G.’s probation officer filed a notice of
probation violation in the prior matter pursuant to section 777.
The probation officer’s report stated that on May 23, D.G.’s
grandmother had reported that D.G. had repeatedly left home
without permission, once for several days, and that her
whereabouts were currently unknown. The grandmother also
reported that D.G. often returned home “under the influence of
alcohol and/or marijuana and with physical hickey marks on her
body.” While D.G. was home she often “leaves during the day
without permission coming and going from the home as she
pleases, often missing school.” D.G. had also missed her
scheduled appointment and drug testing with her probation
officer. A warrant for D.G.’s arrest was issued and she was
detained on June 6, 2019 and placed in juvenile hall.
Arraignment on the section 777 petition was set to be heard in
conjunction with the June 7 hearing on the restraining order.
       At the June 7th hearing on the restraining order, M.A.
testified that she and D.G. were in a classroom together when
D.G. accused her of “giv[ing] the staff attitude.” M.A. denied
doing so and told appellant she would discuss the matter further
when a staff member was present. D.G. became angry and hit
M.A. on the head five times with her hands. M.A. stated that she
wanted a restraining order to be issued against D.G. “for my
safety and for my family’s safety.”




                                 3
       At the conclusion of the hearing, the prosecutor argued that
a three-year restraining order was appropriate because M.A.
feared for her safety and “just wants to make sure that [D.G]
doesn’t re-approach her and try to start any more problems.”
Defense counsel countered “I don’t believe the People have met
their burden for purposes of obtaining a restraining order”
because “[t]here has been no evidence of any kind of imminent
threat or anything for that matter.” The court found “the People
have met their burden” and issued a three-year restraining order
with the identical prohibitory language contained in the
temporary restraining order. D.G. was also arraigned on the
section 777 petition and the matter was set for further hearing on
June 25, 2019. D.G. filed a timely notice of appeal from the
temporary and three-year restraining orders.
                           DISCUSSION
       D.G. contends the evidence is insufficient to support both
the temporary and three-year restraining orders. Relying on
cases involving the issuance of restraining orders in criminal
cases under Penal Code section 136.2, she asserts that “[a] mere
finding of past harm does not constitute the substantial evidence
required to uphold” such orders. (See, e.g., Babalola v. Superior
Court (2011) 192 Cal.App.4th 948, 965.) D.G. acknowledges that
the temporary restraining order was technically rendered moot
by the three-year restraining order (see In re L.W. (2019) 44
Cal.App.5th 44, 47, fn. 2 (L.W.), review denied, S260690, April 15,
2020), but urges us to exercise our discretion to address her claim
as to the temporary order “because the issue[] to be decided [is]
of important and continuing public interest and [is] likely to
recur yet evade review. [Citation.]” (Ibid.)




                                4
       We decline to exercise such discretion. As we have already
held, cases interpreting restraining orders issued in criminal
cases under section 136.2 are inapposite when addressing the
propriety of restraining orders issued in juvenile cases under
section 213.5. (L.W., supra, 44 Cal.App.5th at p. 52.)
       “‘With regard to the issuance of a restraining order by the
juvenile court pursuant to section 213.5, appellate courts apply
the substantial evidence standard to determine whether
sufficient facts supported the factual findings in support of a
restraining order and the abuse of discretion standard to
determine whether the court properly issued the order.
[Citations.]’ [Citation.] ‘“‘To show an abuse of discretion, the
appellant must demonstrate the juvenile court exercised its
discretion in an arbitrary, capricious or patently absurd manner
that resulted in a miscarriage of justice.’ [Citation.] Throughout
our analysis, we will not lightly substitute our decision for that
rendered by the juvenile court. Rather, we must indulge all
reasonable inferences to support the decision of the juvenile court
and will not disturb its findings where there is substantial
evidence to support them.” [Citation.]’ [Citation.]” (L.W., supra,
44 Cal.App.5th at p. 51.)
       “‘Section 213.5 is part of a web of statutory provisions
known as the “juvenile delinquency laws.” [Citation.] “The
purpose of juvenile delinquency laws is twofold: (1) to serve the
‘best interests’ of the delinquent ward by providing care,
treatment, and guidance to rehabilitate the ward and ‘enable him
or her to be a law-abiding and productive member of his or her
family and the community,’ and (2) to ‘provide for the protection
and safety of the public . . . .’” [Citation.] Section 202,
subdivision (b), in pertinent part, provides: “Minors under the




                                 5
jurisdiction of the juvenile court as a consequence of delinquent
conduct shall, in conformity with the interests of public safety
and protection, receive care, treatment and guidance that is
consistent with their best interest, that holds them accountable
for their behavior, and that is appropriate for their
circumstances. . . .”’ [Citation.] ‘Under the juvenile delinquency
laws, and consistent with their overarching purpose, the juvenile
court is expressly authorized to make “any and all reasonable
orders for the care, supervision, custody, conduct, maintenance,
and support of the child . . . .” [Citation.]’ [Citation.]” (In re
L.W., supra, 44 Cal.App.5th at pp. 51-52.)
       In criminal cases, restraining orders “‘must be based on a
finding of good cause to believe an attempt to intimidate or
dissuade a victim or witness has occurred or is reasonably likely
to occur. That finding may be based on the underlying charges
and the circumstances surrounding the commission of the
charged offenses, but a mere finding of past harm to the victim or
a witness is not sufficient.’ [Citation.] Restraining orders issued
in juvenile proceedings under section 213.5, however, require no
such finding. [Citation.]” (L.W., supra, 44 Cal.App.5th at p. 52.)
       Here, the orders were “‘a reasoned and reasonable response
by the juvenile court to [D.G.’s] conduct and the other relevant
facts of the case . . . . Moreover, the order[s were] entirely
consistent with the public policy objectives underlying the
juvenile delinquency laws generally and section 213.5
specifically.’ [Citation.]” (L.W., supra, 44 Cal.App.5th at p. 52.)
D.G., while already a ward of the juvenile court, was charged
with committing battery at school against a classmate. After the
temporary restraining order was issued, she was charged with
violating her probation in the prior matter by, among other




                                 6
things, repeatedly leaving home without permission, coming
home intoxicated, and missing school. The alleged victim also
testified that she feared for her safety as a result of D.G.’s
conduct. The court could thus reasonably conclude that the
challenged orders were not only necessary and appropriate for
the protection of the alleged victim, but were also in D.G.’s own
best interests.
                           DISPOSITION
       The appeal from the May 21, 2019 temporary restraining
order is dismissed. The three-year restraining order issued on
June 7, 2019 is affirmed.
       NOT TO BE PUBLISHED.




                                     PERREN, J.


We concur:



      YEGAN, Acting P.J.



      TANGEMAN, J.




                                 7
                   Morton Rochman, Judge
             Superior Court County of Los Angeles
               ______________________________

      Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Acting
Senior Assistant Attorney General, Michael R. Johnsen,
Supervising Deputy Attorney General, Theresa A. Patterson,
Deputy Attorney General, for Plaintiff and Respondent.




                               8